UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted June 19, 2006*
                              Decided June 20, 2006

                                      Before

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-4125

JOHN DAGGETT,                                Appeal from the United States District
         Plaintiff-Appellant,                Court for the Eastern District of
                                             Wisconsin
      v.
                                             No. 05-C-0084
RICHARD WOLLANGK, et al.,
         Defendants-Appellees.               William C. Griesbach,
                                             Judge.

                                    ORDER

      John Daggett sued officers of the Oshkosh Police Department under 42
U.S.C. § 1983 for using excessive force in subduing him with a Taser stun gun. He
alleged various injuries and sought $2.5 billion in damages. The district court
dismissed Daggett’s case with prejudice for failing to follow its discovery orders.




      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-4125                                                                   Page 2

       An officer was dispatched to Daggett’s house after a neighbor reported an
incident between the two. The officer believed that Daggett was sitting near a large
knife and asked him to move away from it. The parties dispute what happened
next but the defendants concede that Daggett was stunned at least twice with the
Taser and then taken to a hospital. Daggett alleged that he was beaten, kicked,
shot, stunned at least twenty times, and taken to, though not treated at, the
hospital.

       The discovery problems began when the officers requested that Daggett
authorize the release of his medical records and—because they believed he put his
medical condition in issue—submit to a medical examination. See Fed. R. Civ. P.
35(a). Daggett refused. The court told him at a scheduling conference that he had
to sign the authorization form and submit to an examination or his case would be
dismissed. Still, Daggett refused. The officers then moved to compel Daggett to
sign the authorization form and undergo an examination, though they did not
specify a physician or time or place for the examination.

       The court ordered Daggett to sign the authorization form and to cooperate
with the defendants in arranging a medical examination. In the order the court
warned him again that failure to comply would result in dismissal. What Daggett
eventually submitted were reports from doctors he purportedly saw in Germany,
though all but one of those reports are in German and not translated. He also
signed the bottom of the authorization form but did not initial or mark certain
provisions that would have established his consent to the release of the information.
Fed up, the defendants moved for dismissal based on Daggett’s failure to comply
with the court’s orders, see Fed. R. Civ. P. 41(b), and submitted his deposition in
support of the motion. In that deposition Daggett asserted that he would not
complete the authorization form or submit to an independent medical examination.
In fact, he barely participated in the deposition at all, giving evasive and non-
responsive answers to questions. The court granted the motion and dismissed the
case under Rule 41(b).

       Daggett’s brief on appeal is much like his filings in the district court:
rambling, inconsistent, and incoherent. As best we can tell, his only argument
challenging the court’s dismissal under Rule 41(b) is that he complied with the
court’s order. He says that he signed the medical authorization form and
underwent a medical examination in Germany, so the court abused its discretion in
dismissing his case.

      Abuse of discretion is the proper standard of review, Williams v. Chi. Bd. of
Educ., 155 F.3d 853, 857 (7th Cir. 1998), though we find none here. Dismissals
under Rule 41(b) are justified by contumacious conduct, Maynard v. Nygren, 332
F.3d 462, 467 (7th Cir. 2003), and here Daggett flouted the court’s order by refusing
No. 05-4125                                                                   Page 3

to complete the authorization form or undergo a medical examination. Though he
baldly claims that he complied with the order, he points to nothing in the record to
show that he completed the authorization form; to the contrary, his deposition
testimony reflects that he had no intention of doing so.

      Nor has he shown that he complied with the court’s order regarding a
medical examination. He maintains that the reports from his German doctors show
that he did undergo an appropriate medical exam. Only one of those reports has
been translated from German, see Tippecanoe Beverages, Inc. v. S.A. El Aguila
Brewing Co., 833 F.2d 633, 636 (7th Cir. 1987) (remarking that untranslated
document “might just as well have been written in Egyptian hieroglyphics and
placed in evidence in a trial completed before the discovery of the Rosetta Stone”),
and the report that is translated is unsigned and looks suspiciously like documents
Daggett himself created. But even if we could understand the reports and believed
them to be authentic, they do not show that Daggett complied with the court’s
order. What the court ordered was for him to cooperate in arranging an appropriate
examination with the defendants. Flying to Germany for a medical exam because
he prefers German doctors, if that is indeed what he did, was not arranged in
cooperation with the defendants.

      The dismissal is AFFIRMED.